Citation Nr: 0625601	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Marci Blaize, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his grandson


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case has been advanced on the Board's docket.

In July 2006, the veteran testified at a Travel Board 
hearing.  During his hearing testimony, the veteran mentioned 
that his feet give him trouble and implied that it is because 
of his time in the military.  Also, he testified to the fact 
that his service-connected varicose veins have recently 
worsened.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is manifested by symptoms that include anxiety, panic 
attacks, sleep disturbance, irritability, mood instability, 
restricted affect, sadness, dysthymia, impaired memory, and 
intermittent audio hallucinations, which have resulted in 
occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a January 2004 notice letter, the 
RO notified the veteran and his representative of the legal 
criteria governing his claim.  In a statement of the case 
(SOC) in February 2005, the RO notified them of the evidence 
that had been considered in connection with his claim and the 
bases for the denial of his claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  The RO also told him to make sure 
that it received all requested records that were not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of disability rating issue is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in New 
Orleans, Louisiana, to include records from the Baton Rouge 
Outpatient Clinic (OPC).  Additionally, in February 2004, the 
veteran was afforded a VA examination in relation to his 
claim, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
in January 2004.

The veteran's generalized anxiety disorder is currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130 
(Diagnostic Code 9400) (2005).  Under that code, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic 
Code 9400).

A review of the current medical evidence reveals that the 
veteran underwent a VA psychiatric examination in February 
2004.  He complained of being tired, sad, unenergetic, and 
irritable.  He stated that he has trouble sleeping and does 
not do chores around the house.  Although the veteran does 
not hear voices, he does sometimes hear people walking in his 
house.  While he has been married for many years, he tends to 
stay to himself and does not have many social relationships.  
On examination, the examiner found the veteran to have quite 
a limited affect.  He had slight impairment of recent memory 
and fair remote memory.  The veteran was grossly oriented to 
person, place, time, and situation.  He did not suffer from 
delusions, hallucinations, or suicidal or homicidal ideation.  
The examiner diagnosed the veteran with generalized anxiety 
disorder and dysthymia.  He assigned a Global Assessment of 
Functioning (GAF) score of 58 for the veteran.

Recent mental health treatment records from the New Orleans 
VAMC and the Baton Rouge OPC indicate that the veteran needs 
medication in order to sleep.  It was also reported that the 
veteran has a restricted affect, and although he is not 
depressed, he is often sad.

In July 2006, the veteran provided hearing testimony that he 
does not sleep well and has nightmares.  He stated that he 
does not like to be around people and he only goes out to 
church and prayer meetings.  The veteran testified to the 
fact that he has panic attacks that cause dizziness spells.  
He also has bad memory problems and has trouble remembering 
names outside of his immediate family members.  He often 
forgets his keys and cane when leaving the house.  The 
veteran stated that he does not do chores around the house 
and has no hobbies.  He does not have delusions or 
hallucinations.  The veteran's grandson, who was at the 
hearing, confirmed the existence of these symptoms.

Due to the findings in the February 2004 VA examination 
report, treatment records the veteran's testimony, and 
resolving reasonable doubt in the favor of the veteran, the 
Board concludes that his symptoms closely approximate that of 
occupational and social impairment, with deficiencies in most 
areas.  Thus, the Board finds that a 70 percent rating is 
warranted for the veteran's generalized anxiety disorder.  
See 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9400) 
(2005).

The Board finds that the preponderance of the evidence is 
against any higher rating than 70 percent for the veteran's 
generalized anxiety disorder.  A 100 percent rating is not 
warranted as his symptoms do not indicate total occupational 
and social impairment.  The evidence does not demonstrate 
that the veteran suffers from gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; inappropriate behavior; persistent danger of 
hurting self or others; poor hygiene; disorientation to time 
or place; or memory loss of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130 (Diagnostic Code 9400).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that generalized anxiety disorder reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for generalized anxiety disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


